Name: COMMISSION REGULATION (EC) No 2161/95 of 12 September 1995 on issuing export licences for fruit and vegetables without advance fixing of the refund
 Type: Regulation
 Subject Matter: trade policy;  plant product;  tariff policy
 Date Published: nan

 13 . 9 . 95 EN Official Journal of the European Communities No L 217/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2161/95 of 12 September 1995 on issuing export licences for fruit and vegetables without advance fixing of the refund without advance fixing of the refund applied for in the period 1 July to 31 August 1995, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1488/95 of 28 June 1995 on implementing rules for export refunds on fruit and vegetables ('), and in particular Article 6 thereof, Whereas Commission Regulation (EC) No 1489/95 (2) fixes the indicative quantities laid down for the issue of export licences without advance fixing of the refund, other than those requested in the context of food aid ; Whereas in the light of the information now available to the Commission , the indicative quantities have been exceeded for tomatoes, oranges, table grapes, apples, peaches and nectarines ; Whereas a refund rate should be accordingly fixed for these products below the indicative rate for the licences Article 1 The refund rates for export licences without advance fixing of the refund as referred to in Article 5 of Regula ­ tion (EC) No 1488/95 and applied for between 1 July and 31 August 1995 are fixed in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 September 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 145, 28 . 6. 1995, p. 68 .Ã 2) OJ No L 145, 28 . 6. 1995, p . 75 . No L 217/2 f EN Official Journal of the European Communities 13 . 9 . 95 ANNEX Refund rates for licences without advance fixing of the refund applied for between 1 July and 31 August 1995 Product Refund rate (ECU/tonne net) Tomatoes 9,63 Shelled almonds 109,30 Hazelnuts in shell 127,70 Shelled hazelnuts 246,30 Walnuts in shell 158,30 Oranges 115,20 Lemons 152,50 Table grapes 23,84 Apples 30,49 Peaches and nectarines 12,65